Citation Nr: 1044174	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  04-19 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to service connection for diabetic retinopathy.

3.  Entitlement to a rating in excess of 20 percent for service-
connected diabetes mellitus, type II.

4.  Entitlement to a rating in excess of 10 percent for service-
connected peripheral neuropathy, right lower extremity.

5.  Entitlement to a rating in excess of 10 percent for service-
connected peripheral neuropathy, left lower extremity.

6.  Entitlement to a rating in excess of 10 percent for service-
connected posttraumatic stress disorder (PTSD).

7.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1968 to August 1970.

This matter arises before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The Board notes that the Veteran testified before the undersigned 
at a travel board hearing at the Montgomery, Alabama, RO in 
February 2010.  The transcript of the hearing is of record and 
was reviewed.

The issues of entitlement to an increased rating for diabetes 
mellitus, type II, peripheral neuropathy of lower right and left 
extremities, and PTSD, and entitlement to TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's coronary artery disease is presumed to have 
been incurred as a result of herbicide exposure during active 
service in the Republic of Vietnam.

2.  During the February 8, 2010, travel board hearing before the 
Board, prior to the promulgation of a decision in the appeal, the 
Veteran expressed his desire to withdraw his claim for service 
connection for diabetic retinopathy.


CONCLUSIONS OF LAW

1.  Coronary artery disease is presumed to have been incurred as 
a result of service.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran's representative as to the issue of service connection 
for diabetic retinopathy has been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Coronary Artery Disease

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).  

VA regulations provide that certain disorders, including ischemic 
heart disease (not limited to, acute, subacute, and old 
myocardial infarction; atherosclerotic cardiovascular disease 
including coronary artery disease (including coronary spasm) and 
coronary bypass surgery; and stable, unstable and Prinzmetal's 
angina), associated with herbicide agent exposure in service may 
be presumed service connected.  See 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (with revisions effective Aug. 
31, 2010).  Veterans diagnosed with an enumerated disease who, 
during active service, served in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307.  

Based upon the evidence of record, the Board finds the Veteran's 
coronary artery disease is presumed to have been incurred as a 
result of herbicide exposure during active service in the 
Republic of Vietnam.  The available record shows the Veteran 
served in the Republic of Vietnam and that a VA examination in 
May 2008 provided a diagnosis of coronary artery disease.  
Although this matter was not addressed by the RO subsequent to 
the revision of the applicable regulation, the Board finds the 
Veteran is not prejudiced by this determination.  The Veteran's 
appeal for entitlement to service connection for coronary artery 
disease is granted.

Withdrawal-Service Connection for Diabetic Retinopathy

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204 (2010).  At the February 8, 2010 travel board hearing 
before the Board, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran and the 
Veteran's representative that he wished to withdraw his appeal 
involving service connection for diabetic retinopathy.  See 
hearing transcript page 14.  As the Veteran has withdrawn his 
appeal regarding this issue, there remain no allegations of 
errors of fact or law for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

Entitlement to service connection for coronary artery disease is 
granted.

The appeal for the issue of service connection for diabetic 
retinopathy is dismissed.


REMAND

After review of the record, the Board finds that a remand for 
further development is warranted with respect to the issues of 
entitlement to an increased rating for diabetes mellitus, type 
II, peripheral neuropathy of lower right and left extremities, 
and PTSD, and entitlement to TDIU.

Initially, the record reflects that the Veteran is in receipt of 
social security disability benefits.  Indeed, the Veteran stated 
in a March 2002 statement in support of his claim that he 
receives social security benefits.  The Veteran again stated at 
his February 2010 travel Board hearing that he is in receipt of 
social security benefits due to his PTSD and heart failure.  

The Court has held that, where VA has notice that the Veteran is 
receiving disability benefits from SSA, and that records from 
that agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits, and 
the supporting medical documents on which the decision was based.  
See Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 
Vet. App. 67 (1996).  Also, in Tetro v. Gober, 14 Vet. App. 110 
(2000), the Court held that VA has the duty to request 
information and pertinent records from other Federal agencies, 
when on notice that such information exists.  The possibility 
that SSA records could contain evidence relevant to the claims on 
appeal cannot be foreclosed absent a review of those records.  
Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  

The records associated with the Veteran's award of social 
security disability benefits are not of record despite several 
attempts to obtain the records by the RO.  The Board acknowledges 
a June 2003 letter that states that the Veteran's SSA benefits 
were approved on mood disorders and heart failure.  However, it 
is not clear as to the origination of the letter and no other 
records accompany the letter.  
Additionally, the Board notes that the Veteran has not been 
notified regarding the absence of the records or the inability of 
the RO to obtain them.  The Board notes that the Veteran must be 
provided notice with regard to the missing records and allowed an 
opportunity to supply any records that he might have pertaining 
to this issue.  Thus, a remand to obtain the Veteran's social 
security disability records is necessary before proceeding to 
evaluate the merits of the Veteran's above mentioned claims.  38 
C.F.R. § 3.159(c)(2) (2010). 

Additionally, the Board notes that the Veteran contends that he 
did not receive an adequate examination with regard to his PTSD 
claim.  Specifically, he stated that he did not get along with 
the examiner in January 2002 VA examination.  The Board notes 
that this examination was the basis for the Veteran's currently 
assigned disability rating for PTSD.  In particular, the Veteran 
argues that the global assessment of functioning (GAF) score of 
71 that was provided by the January 2002 examiner, painted an 
inaccurate picture with regard to the severity of the Veteran's 
PTSD.  Subsequent treatment records and examinations do 
consistently provide much lower GAF scores.  An April 2008 VA 
examiner noted the GAF score of 71 was an anomaly in that after 
2002 the highest GAF score assigned the Veteran was a 48, and 
after 2005 no GAF score higher than 42 was assigned.  The Board 
acknowledges that the Veteran was afforded another VA examination 
in June 2008 in which he was assigned a GAF of 50, however, the 
examiner does not specifically address the anomalous GAF score of 
71.  Subsequently, a February 2010 VA  psychological treatment 
note listed the Veteran's GAF at 48.  The Board notes that the 
Veteran's GAF scores have generally been in the 40s and therefore 
the GAF of 71 does in fact appear to be an anomaly.  Therefore, 
subsequent to obtaining the Veteran's SSA records, the Board 
finds that a new VA examination is warranted in order to 
reconcile the different GAF scores and provide an adequate 
picture of the current severity level of the Veteran's PTSD.  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be contacted and 
requested to provide the names, addresses, 
and approximate dates of treatment of all 
medical care providers, VA and/or non-VA, 
who have provided treatment pertinent to 
the issues on appeal.  Appropriate efforts 
should also be taken to obtain all 
pertinent VA treatment records.  After the 
Veteran has signed any appropriate 
releases, all identified pertinent records 
should be obtained and associated with the 
claims folder.  Attempts to procure 
records should be documented in the file.  
If records cannot be obtained, a notation 
to that effect should be inserted in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.

2.	Contact the SSA and request copies of the 
administrative decision and all medical 
records considered in the Veteran's claim 
for SSA disability benefits (and any 
subsequent disability determination 
evaluations).  All reasonable attempts 
should be made to obtain such records.  If 
any records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do 
not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records.  

3.	Thereafter, the Veteran should be schedule 
for a VA examination to determine the 
nature and extent of his PTSD.  The 
Veteran should be asked to provide 
information concerning his recent social 
and work experience.  All necessary tests 
and studies should be accomplished, and 
all clinical manifestations should be 
reported in detail.  The examiner should 
report a multiaxial diagnosis, identifying 
all current psychiatric disorders, and 
offer an opinion of the extent to which 
the Veteran's service-connected PTSD 
results in occupational and social 
impairment.  The examiner is requested to 
use a multiaxial assessment, to assign a 
Global Assessment of Functioning (GAF) 
Score consistent with the fourth edition 
of the Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), and to 
explain what the assigned score 
represents.  A complete rationale for any 
opinions and conclusions expressed must be 
provided.  

4.	After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


